


110 HR 3453 IH: Community Clinical Laboratory Fairness

U.S. House of Representatives
2007-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3453
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2007
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Judiciary, and
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to repeal
		  the Medicare competitive bidding demonstration project for clinical laboratory
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Community Clinical Laboratory Fairness
			 in Competition Act of 2007.
		2.Findings;
			 policy
			(a)FindingsThe
			 Congress finds the following:
				(1)The Centers for
			 Medicare & Medicaid Services of the Department of Health and Human Services
			 (HHS) estimated that there are approximately 5,200 independent clinical
			 laboratories in the United States.
				(2)Independent clinical laboratories provide
			 $16.3 billion in Medicare services to many of the 40 million-plus Medicare
			 beneficiaries in the United States.
				(3)The laboratory
			 results allow health care professionals to make important diagnosis of their
			 patients. While the tests performed by clinical laboratories account for less
			 than 2 percent of Medicare expenditures, they influence as much as 70 percent
			 of medical decision-making.
				(4)Small labs often
			 operate 24 hours a day, 7 days a week to respond to hospital, nursing home,
			 physician practices, and urgent emergency care situations.
				(5)Nearly 5,000
			 independent clinical laboratories are classified as small business concerns by
			 the Small Business Administration.
				(6)A
			 wide variety of independent clinical labs exist in the marketplace and serve
			 the important function of providing prompt access to diagnostic information
			 that is crucial to decision-making.
				(7)Most small
			 independent clinical laboratories receive 40 percent of their revenue from
			 Medicare.
				(8)The fee schedule and the formula for
			 determining payment amounts for Medicare services were established in 1984. 
			 Although payment rates have changed over the past 20 years, the basic
			 methodology has not, and, according to many experts inside and outside of the
			 laboratory community, the methodology is considered outdated.  In deciding a
			 payment formula, it must consider the potential  impact on small laboratories
			 as well as access to services for health care professionals and the Medicare
			 beneficiaries.
				(9)Competitive bidding would reduce the number
			 of lab service providers in the market, lessening the diversity of labs
			 currently competing by forcing smaller labs out of business, and ultimately
			 creating monopolies. The current diversity among clinical laboratories has
			 fostered price competition and ensured patient access to lab services. Allowing
			 the marketplace, rather than the Federal government, to drive competition will
			 spur innovation and safeguard patient access to lab services.
				(b)PolicyIt is the policy of the United States
			 to—
				(1)promote and
			 encourage competition in the market;
				(2)preserve the
			 vibrant and competitive free market that presently exist among independent
			 clinical laboratories; and
				(3)encourage the
			 continuation of industry best practices that guarantee patient access to
			 quality laboratory services.
				3.Repeal of Medicare
			 competitive bidding demonstration project for clinical laboratory
			 services
			(a)In
			 generalSection 1847 of the Social Security Act (42 U.S.C.
			 1395w–3) is amended by striking subsection (e).
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			(c)ReportThe
			 Administrator of the Centers for Medicare & Medicaid Services shall submit
			 to issue a report to the Committee on Small Business of the House of
			 Representatives and the Committee on Small Business and Entrepreneurship of the
			 Senate providing an analysis of the impact of competitive bidding on small
			 clinical laboratories.
			4.Small business
			 advocacy review panelsSection
			 609(d) of title 5, United States Code, is amended by striking and the
			 Occupational Safety and Health Administration of the Department of
			 Labor and inserting , the Occupational Safety and Health
			 Administration of the Department of Labor, and the Centers for Medicare &
			 Medicaid Services of the Department of Health and Human Services (solely with
			 respect to its capacity to issue rules governing the Medicare part B fee
			 schedule for clinical laboratory services).
		
